IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

R. W. MOTHER OF C. T.,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3578

DEPT. OF CHILDREN &
FAMILIES,

      Appellee.

_____________________________/

Opinion filed December 4, 2015.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Crystal McBee Frusciante, Office of Criminal Conflict and Civil Regional
Counsel, Region One, Tallahassee, for Appellant.

Ward L. Metzger, Appellate Counsel, Children's Legal Services, Jacksonville, and
David P. Krupski, Appellate Counsel, Guardian ad Litem Program, Sanford, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, OSTERHAUS, and KELSEY, JJ., CONCUR.